Title: To Thomas Jefferson from James Monroe, 18 June 1781
From: Monroe, James
To: Jefferson, Thomas


        
          Dear Sir
          Fredricksbg. June. 18. 1781.
        
        I sometime since address’d a letter to you from a small estate of mine in King George whither I had retir’d to avoid the enemy from the one I lately dispos’d of on the Potowmack river. I had then the pleasure to congratulate you on your safe retreat from Richmd. to Charlotsville and anticipated the joy yourself and family must have felt on your arrival at Montichello from which the misfortune of the times has long seperated you. I lament your felicity on that head was of but short duration. I hope how’eer that neither yourself nor Mrs. Jefferson have sustaind injury from these obtrusions of the enemy. In former I advis’d you I would not stay at home in the present state of the country and should be happy to bear some post in her defence. For that purpose I sate out to join the Marquis’s army to act in any line either himself or Council would employ  me in. Being confin’d here some few days with small indisposition Genl. Weedon has requested of me to sit out this Evening to manage the Brittish flag on its way to Alexandria. So soon as I disingage myself from this affair I shall join the army and serve till the enemy leave this State. I earnestly wish to leave the Continent and shall not alter my plan unless our publick affairs change materially. Whither you continue in or retire from office I hope [to see] both yourself and family in the [course] of the year. [If we … and in the former instance I should find you at Stanton on my] way to the Springs. Otherwise God knows where we shall be. Be so kind as make my best respects to Mrs. Jefferson & believe me with the greatest esteem & regard yr. friend & servant,
        
          Jas. Monroe
        
      